Exhibit COMDISCO HOLDING COMPANY, INC. COMPUTATION OF EARNINGS/(LOSS)PER COMMON SHARE (in thousands except per share data) Average common shares used in computing earningsper common and common equivalent share were as follows: Three months ended December 31, 2008 2007 Average common shares issued 4,200 4,200 Effect of dilutive options - - Average common shares held in treasury (171 ) (171 ) Total 4,029 4,029 Net earnings/(loss)to common stockholders $ (72 ) $ 1,848 Basic and diluted earnings/(loss)per common share $ (0.02 ) $ 0.46
